DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s after-final amendment filed on 06/15/2022.
Applicant’s cancelation of claims 1-8 and 11-22 is acknowledged and require no further examining.  Claims 9-10 are pending and examined below.

Response to Arguments
The Amendments filed on 06/15/2022 have been entered.  Applicant’s cancelation of claims 1-8 and 11-22 is acknowledged and require no further examining.  Claims 9-10 are pending in this application.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the Specification and the Claims, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference McCardle et al. (2011/0198381) modified by reference Lang (2575455), in view of the amendments to the claims, Examiner withdraws the 103 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Sollberger et al. (4215808) modified by reference Cook, Jr. (5572905), in view of the amendments to the claims, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claims 9-10 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference McCardle et al. (2011/0198381) disclose a lifting machine comprising: a piston; an elongated driver; a lifter which includes a rotatable lifter subassembly comprising a rotatable disk, wherein the disk has lifter pins configured to engage with protrusions of the driver.
The prior art reference Lang (2575455) disclose an elongated driver comprising two longitudinal edges and spaced-apart protrusions along said two longitudinal edges, and wherein said two longitudinal edges are engaged by two elements.
The prior art reference Sollberger et al. (4215808) disclose a lifting machine comprising: a guide body; a piston; an elongated driver; and a lifter which includes a movable arm, wherein the movable arm is movable between a first position and a second position.
The prior art reference Cook, Jr. (5572905) disclose a gear assembly comprising a stationary gear and a displaceable gear, wherein the displaceable gear is biased toward the stationary gear by a spring.
However, McCardle et al. in view of Lang, or Sollberger et al. in view of Cook, Jr., is not found to disclose said second contacting surface of the lifter exhibits a discontinuous contact surface that, at predetermined locations along the discontinuous contact surface, makes contact with said first contacting surface of the driver; and do not disclose, during the drive stroke, said movable arm remains in said first position, and said lifter subassembly causes said second contacting surface to release from contact with said first contacting surface of the driver, thereby allowing the movable piston to force said driver to undergo said driving stroke toward a driven position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 23, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731